Name: Decision No 46/73 of the EEC-AAMS Association Council of 15 June 1973 derogating from the definition of the concept of "originating products" for the years 1973 and 1974 in order to take account of the special situation of Mauritius with regard to certain textile products
 Type: Decision
 Subject Matter: Africa;  international affairs;  executive power and public service;  tariff policy;  leather and textile industries;  international trade
 Date Published: 1973-10-17

 Avis juridique important|21973D1017(01)Decision No 46/73 of the EEC-AAMS Association Council of 15 June 1973 derogating from the definition of the concept of "originating products" for the years 1973 and 1974 in order to take account of the special situation of Mauritius with regard to certain textile products Official Journal L 290 , 17/10/1973 P. 0004DECISION No 46/73 OF THE EEC-AAMS ASSOCIATION COUNCIL of 15 june 1973 derogating from the definition of the concept of "originating products" for the years 1973 and 1974 in order to take account of the special situation of Mauritius with regard to certain textile products THE ASSOCIATION COUNCIL, Having regard to the Convention of Association between the European Economic Community and the African and Malagasy States associated with that Community, signed at YaoundÃ © on 29 July 1969, and in particular Article 10 (2) thereof; Having regard to draft presented by the Commission; Whereas an Association Agreement concerning the Accession of Mauritius to the Convention of Association was signed at Port-Louis on 12 May 1972; whereas that Agreement contains the application to Mauritius of Decisions of the Association Council on the definition of the concept of "originating products" and in particular of Decision No 36/71; Whereas, however, in order to take into account the special situation of Mauritius, and in order to enable the industries concerned to adapt their production to conditions which comply wiht the definition of the concept of " originating products", the definition contained in the Decision referred to above should be suspended in respect of that Associated State, AS DECIDED AS FOLLOWS: Article 1 In derogation from the special provisions in list A annexed to Decision No 36/71 on the definition of the concept of "originating products" and on the methods of administrative cooperation, textile products manufactured in Mauritius and falling within Tariff heading Nos 60.01, 60.02, 60.04, 60.05, 61.01, 61.02, 61.03, 61.04, 61.07, 61.09 and 61.10 shall be considered as products originating in Mauritius under the conditions set out hereinafter. Article 2 The derogation shall, for the years 1973 and 1974 be limited in the amount entered hereunder in respect of each of the groups of products concerned: >TABLE> If the amount fixed in the table above has not been used up during 1973, the quantities not used during that year may be used in 1974 to the extent of 20% of the amount fixed for the same tariff heading. Article 3 Movement certificates A.Y.1 issued pursuant to this Decision shall bear one of the following entries: "originating products by virtue of Association Council Decision No 46/73". "Ursprungserzeugnisse im Sinne des Beschlusses Nr. 46/73 des Assoziationsrates". "merci originarie in virtÃ ¹ della decisione n. 46/73 del Consiglio di Associazione". "goederen van oorsprong uit hoofde van besluit No 46/73 van de Associatieraad". "marchandises rÃ ©putÃ ©es originaires en vertu de la dÃ ©cision No 46/73 du Conseil d'association". "varer med oprindelsestatus i henhold til AssocieringsrÃ ¥dets afgÃ ¸relse nr. 46/73". This entry shall be in red ink under the heading "observations". Article 4 The Associated States, the Member States and the Community shall be required, each to the extent to which they are concerned, to take the necessary steps to implement this Decision. Article 5 This Decision shall enter into force on 1 July 1973. It shall apply until 31 December 1974. Done at Port-Louis, 15 June 1973. The President of the AssociationCouncil IrÃ ¨ne PETRY